TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED FEBRUARY 6, 2014



                                       NO. 03-13-00195-CV


                                  The State of Texas, Appellant

                                                  v.

     Life Partners Holdings, Inc.; Life Partners, Inc.; Brian D. Pardo; R. Scott Peden;
      Advance Trust & Life Escrow Services, LTA; Purchase Escrow Services, LLC;
                Pardo Family Holdings, Ltd.; Dr. Donald T. Cassidy; and
                  American Stock Transfer & Trust Company, Appellees


            APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment entered by the trial court on January 8, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court for further proceedings consistent with this opinion. The appellees shall

pay all costs relating to this appeal, both in this Court and the court below.